COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Benton and Clements
Argued at Chesapeake, Virginia


RICHARD LEE PARHAM, JR.
                                             MEMORANDUM OPINION * BY
v.   Record No. 2798-99-1                  JUDGE JAMES W. BENTON, JR.
                                                FEBRUARY 6, 2001
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF YORK COUNTY
                  N. Prentis Smiley, Jr., Judge

          F. Winslow Young (Wanda N. Allen, Attorney at
          Law, Inc., on brief), for appellant.

          Eugene Murphy, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     The trial judge convicted Richard Lee Parham, Jr., of

possession of cocaine in violation of Code § 18.2-250(A).     Parham

contends the trial judge erred in admitting the certificate of

analysis that identified the substance as cocaine.     We conclude

that the trial judge did not err, and we affirm the conviction.

                                  I.

     At trial, State Trooper P.N. Gallaccio testified that at

4:00 a.m. he approached a car that was parked on the right

shoulder of a highway.    Parham was alone at the car, which had its

hazard lights on and its hood up.      Gallaccio noticed that Parham


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
had a strong odor of alcohol and bloodshot eyes that were barely

open.    Parham denied having any identification.   Gallaccio

testified that Parham gave him consent to search him.

        As Gallaccio searched Parham, he believed Parham was gripping

something in his left hand, which was in his pocket.    He was

unable to get Parham to remove his left hand from his pocket.

When Gallaccio informed Parham that he was arresting Parham for

public intoxication, Parham refused to put his hand behind his

back.    During a struggle that ensued as Gallaccio attempted to

arrest Parham, Parham's left hand was close to his mouth.       After

Gallaccio subdued Parham, he noticed a white powdery substance in

Parham's mouth.

        Gallaccio handcuffed Parham's hands behind his back, put

Parham in the passenger seat of Gallaccio's patrol car, and placed

a seat belt over Parham.    Gallaccio then searched Parham's car and

found a glass pipe on the left side of the driver's seat.

Gallaccio testified that he put the pipe in a sealed evidence bag

and placed the bag on the driver's side floorboard in his patrol

car.    Gallaccio testified that he asked another trooper, who had

arrived on the scene, to watch Parham.

        After Gallaccio returned to Parham's car and obtained the

registration document, he returned to his patrol car.    Gallaccio

then noticed that the evidence bag was missing, that Parham was

squirming, and that Parham's seat belt was unbuckled.    When

Gallaccio asked Parham to get out of the patrol car, he noticed

                                 - 2 -
that Parham's fingers were cut.    Gallaccio found the evidence bag

"shoved between [the passenger] seat and the back rest . . . where

[Parham's] hands would be if they were handcuffed."     The pipe in

the bag was broken.   Gallaccio retrieved the bag with the broken

pipe, re-packaged the pipe, and later sent it to the Division of

Forensic Science for analysis.

     After the prosecutor moved to admit in evidence the

certificate of analysis, the trial judge permitted Parham's

counsel to cross-examine Gallaccio.      Gallaccio testified that he

routinely puts all arrestees in the front passenger seat of his

patrol car and that he always checks between the seat after the

arrestees leave his car.   Gallaccio admitted the possibility that

trace amounts of cocaine might be in the seat cushions and that

trace amounts of cocaine could have been transferred into the seat

cushions from previous arrestees.    He also testified that the pipe

had rubbed against the seat after Parham seized it.     Gallaccio

also testified that no other suspect had placed cocaine between

the car's seats and that he was the only officer to use this

patrol car.

     Over Parham's objection, the trial judge admitted into

evidence the certificate of analysis indicating the presence of

cocaine on the glass pipe.   At the conclusion of the evidence, the

judge convicted Parham of possession of cocaine.     This appeal

followed.



                                 - 3 -
                                  II.

     Parham argues that the chain of custody had been broken and

that no evidence proved the cocaine was on the pipe when Gallaccio

removed it from Parham's car.   Thus, he contends the trial judge

erred in admitting in evidence the certificate of analysis.    We

disagree.

     Proof of a proper chain of custody of evidence is necessary

before a certificate of analysis of that evidence may be admitted

in evidence.   See Alvarez v. Commonwealth, 24 Va. App. 768, 776,

485 S.E.2d 646, 650 (1997).

               "The purpose of the chain of custody rule
            is to establish that the evidence obtained
            by the police was the same evidence tested."

            "In offering this evidence, the
            Commonwealth, however, 'is not required to
            exclude every conceivable possibility of
            substitution, alteration or tampering.'
            Instead, the Commonwealth [is] required to
            establish with 'reasonable assurance' that
            the evidence analyzed and presented at trial
            was in the same condition as it was when
            obtained by police."

            "Where there is mere speculation that
            contamination or tampering could have
            occurred, it is not an abuse of discretion
            to admit the evidence and let what doubt
            there may be go to the weight to be given
            the evidence."

Brown v. Commonwealth, 21 Va. App. 552, 555-56, 466 S.E.2d 116,

117 (1996) (citations omitted).    In short, "[w]hen a party

offers proof of the chemical properties of an item in evidence,

'authentication requires proof of the chain of custody,



                                - 4 -
including "a showing with reasonable certainty that the item

[has] not been altered, substituted, or contaminated prior to

analysis, in any way that would affect the results of the

analysis."'"    Crews v. Commonwealth, 18 Va. App. 115, 118-19,

442 S.E.2d 407, 409 (1994) (citations omitted).

     The evidence in this case fully accounted for every "vital

link in the chain."    Robinson v. Commonwealth, 212 Va. 136, 138,

183 S.E.2d 179, 180 (1971).   Trooper Gallaccio recovered the

pipe from Parham's car, put it in a sealed bag, and placed it in

his patrol car.   The evidence also proved that Parham was alone

in the patrol car and that no one else had approached it.    The

only inference to be drawn from this evidence is that Parham

seized the bag and secreted it behind him.   Thus, Parham was in

possession of the pipe when it was placed behind the seat and

broken.    After Parham seized the pipe, which was inside the bag,

the officer obtained it from him.   No break in the chain of

custody occurred after this happened.

     "[T]he Commonwealth was required to establish with

'reasonable assurance' that the evidence analyzed and presented

at trial was in the same condition as it was when obtained by

police."    Robertson v. Commonwealth, 12 Va. App. 854, 857, 406

S.E.2d 417, 419 (1991).   The likelihood that the pipe was

contaminated by Parham's conduct only pertains to the weight the

trial judge might give the evidence.    It has no bearing on the

chain of custody and, therefore, does not bar its admissibility.

                                - 5 -
     For these reasons, we hold that the trial judge did not err

in admitting in evidence the certificate of analysis.

Accordingly, we affirm the conviction.

                                                        Affirmed.




                              - 6 -